Citation Nr: 0112593	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to March 
1985.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest to a compensable degree 
within one year after separation from service, and no 
competent medical evidence relates the veteran's acquired 
psychiatric disorder to service.

3.  The preponderance of the evidence shows that the 
veteran's current psychiatric disorder is not related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia 
and depression, was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R.        
§§ 3.303, 3.307, 3.309 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from a 
psychiatric disorder which had its onset in service.  He 
maintains that he was treated for psychiatric problems in 
service and immediately after he left service in March 1985.  
He claims that his symptoms have continued since then, and 
that service connection for a psychiatric disorder is 
therefore warranted.  

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by a Statement of the Case issued in January 1999, as well as 
a Supplemental Statement of the Case issued in May 1999, of 
the evidence needed to prove his claim.  The notification 
requirement has therefore been satisfied even though the RO 
did not have an opportunity to apply the specific provisions 
of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran indicated that he had been treated at 
the Alexandria VA Medical Center (VAMC) for psychiatric 
problems since his separation from active duty in March 1985.  
The record shows that the RO requested treatment reports from 
that facility from March 1985 until the present.  The veteran 
also underwent several VA psychiatric examinations in 1997, 
and testified before the undersigned member of the Board at a 
hearing held in October 2000.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The RO requested all relevant treatment records identified by 
the veteran, he was informed of what records the RO was 
requesting, and he was asked to assist in obtaining the 
evidence.  

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its 
responsibilities to notify and to assist the veteran in this 
case.  Hence, further development and further expending of 
VA's resources is not warranted.  

II.  Discussion

A veteran may be granted service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  If a chronic disorder such as a psychosis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

The veteran contends that he was treated for psychiatric 
problems on several occasions in service.  However, his 
service medical records do not contain any reference to a 
psychiatric disorder.  On a physical profile serial report in 
August 1984, it was noted that the veteran's medical records 
had been reviewed and they revealed no history of emotional 
instability.  He was considered world-wide qualified.  A 
service department drug/alcohol rehabilitation committee 
recommended in December 1984 that the veteran be 
administratively separated from service as a drug user after 
urinalysis tested positive for marijuana.  On the medical 
history given by the veteran in December 1984 for the purpose 
of his separation from service, he denied having a history of 
depression, excessive worry, or nervous trouble of any sort.  
A report of a medical examination conducted at that time 
shows that the psychiatric evaluation was normal.  

There is also no evidence of a psychosis being manifested 
within the one-year period after separation from service in 
March 1985.  The veteran testified at his October 2000 
hearing that he was seen at the Alexandria VAMC for 
psychiatric complaints immediately after his separation from 
active duty.  As a result, VA requested all medical records 
from the Alexandria VAMC since March 1985.  That facility 
responded by sending medical records dated from 1989 to 1998, 
some of which pertain to psychiatric treatment.  These 
records essentially show that schizophrenia was first 
documented in an April 1994 entry, which noted only a history 
of schizophrenia with no mention as to the date of onset.  A 
July 1995 entry also notes a history of "paranoid 
schizophrenia (1991)."  Subsequent entries list diagnoses of 
paranoid schizophrenia, again with no mention as to the 
etiology or date of onset.  

In a September 1995 VA social work assessment, it was noted 
that the veteran sought treatment for paranoid delusions.  
The social worker recorded the veteran's history of 
depression since his military discharge, with recent 
exacerbation due to job-related stress.  Reportedly, the 
veteran insisted that a positive test for marijuana in 
service was a false reading.  He had planned to extend his 
enlistment but was given a general discharge under honorable 
conditions.  He said that he began experiencing depression 
related to his mandatory discharge while he was still in the 
service, but he was not provided treatment during that time.  
The veteran's wife reportedly stated that the veteran had 
been admitted to Briarwood Hospital in 1990 for three days 
and was prescribed Haldol at that time.  He took himself off 
the medication following discharge and took no other 
medication until July 1995 following an exacerbation of 
symptoms in January 1995.  

The veteran also underwent several psychiatric examinations 
by VA in connection with his claim.  At a psychiatric 
examination in August 1997, the examiner indicated that no 
records were available for review.  Based on an interview and 
findings obtained from a mental status examination, the 
examiner concluded with an Axis I diagnosis of schizophrenia.  
However, no opinion was provided concerning the date of onset 
of this disability.  

When examined in September 1997, a VA psychologist noted that 
the veteran was lethargic, cooperative, slow talking and 
displayed a rather flattened affect.  The veteran said he 
received treatment at the VA Mental Hygiene Clinic in 
Alexandria every three months, and was taking Lorazepam and 
Risperdal.  He reported no delusions or hallucinations.  
Minnesota Multiphasic Personality Inventory (MMPI) testing 
revealed that the veteran's responses were unremarkable, in 
that he appeared to be free of disabling psychopathology and 
was socially conforming.  The psychologist also indicated 
that the veteran was open and honest in his responses.  The 
psychologist thus determined that MMPI testing was within 
normal limits.  Findings from Beck Depression Inventory 
testing also fell within a normal range.  The psychologist 
concluded that the veteran appeared to be functioning quite 
well with no real pathology other than that he appeared to 
lack a sense of humor and seemed to have a rather flattened 
affect.  Although test results were normal, the psychologist 
said the veteran may suffer from schizophrenia that is either 
in remission or under good control with medication.  

The Board also considered the veteran's lay statements, 
including testimony presented at an October 2000 hearing 
before the undersigned member of the Board.  The veteran 
stated that he began experiencing psychiatric problems 
shortly after his enlistment and was seen for psychiatric 
problems on several occasions in service.  In particular, he 
said he received psychiatric treatment at Vandenberg Air 
Force Base in September 1982, and later at Clark Air Force 
Base while stationed in the Philippines in November 1984.  He 
explained that these problems continued after he left 
service, and that he was treated by VA immediately after his 
separation from active duty in March 1985.  

In analyzing the merits of the claim, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and 
depression.  The Board emphasizes that there is simply no 
evidence that the veteran's schizophrenia began either in 
service or during the one-year presumptive period after 
service.  As noted, the service medical records as well as 
clinically obtained data as recently as 1995 affirmatively 
shows no contemporaneous evidence or history of any treatment 
for psychiatric problems in service.  

To the contrary, the evidence shows that the veteran was 
first treated for a psychiatric disorder in 1990 or 1991, at 
least five years after his separation from active duty with 
no documentary reference to any earlier treatment.  Although 
the veteran indicated that he received psychiatric treatment 
at the Alexandria VAMC immediately after he left service in 
March 1985, no records from that facility prior to 1989 have 
been obtained or referenced by history, even after VA 
specifically requested all records dated since March 1985.  
Thus, the Board concludes that VA has made reasonable 
attempts to obtain all medical records from that VA facility.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.) 

Moreover, no opinion from a medical professional indicates 
that the veteran's psychiatric disorder began in service or 
that a psychosis was symptomatic during the one-year 
presumptive period after service.  In fact, no medical 
professional has offered an opinion as to the date of onset 
of the veteran's psychiatric disorder.  Although a social 
worker in September 1995 recorded the veteran's statement 
that his depression began in service, no actual opinion 
concerning the etiology of those complaints was offered.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence).  

Although the veteran testified that his psychiatric disorder 
began in service, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of this claimed disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  As such, the veteran's statements 
concerning the etiology of his psychiatric disorder are of 
limited probative value, particularly in light of the medical 
evidence showing no pertinent complaints or treatment until 
several years after service.  In the absence of any 
documentation of pertinent abnormalities during or in close 
proximity to service, further development of the claim for a 
medical nexus or linkage opinion is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and depression.  It follows that an 
acquired psychiatric disorder, to include schizophrenia and 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  
Thus, the appeal must be denied.



ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and depression is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

